 



EXHIBIT 10.3
SOFTWARE LICENSE AND SERVICES AGREEMENT
     This software license and services agreement (“Agreement”) is by and
between inPharmative, Inc. (“inPharmative”), a Nevada corporation, having its
principal place of business at 10975 Benson Drive, Suite 100, Overland Park, KS
66210, and National Medical Health Card Systems, Inc.(“NMHC” or “Client”) a
Delaware corporation, having its principal place of business at 26 Harbor Park
Drive, Port Washington, NY 11050.
     This Agreement sets forth the terms and conditions upon which inPharmative
will provide a limited license for use of it’s proprietary rebate administration
and financial modeling software (“Software”) and certain support services to
NMHC for an agreed upon fee.
     In consideration of the mutual promises, covenants, warranties and
representations set forth herein, the parties agree as follows:
General Nature of the Agreement and Agreement of the Parties:
A. inPharmative shall provide a turnkey; outsource solution for a significant
part of NMHC’s business.
B. inPharmative’s production shall be stable, accurate, predictable and timely.
C. The Software shall include full-featured functionality that keeps pace with
the industry.
D. inPharmative will function as NMHC’s development department for the Software
and will develop a mutually agreed upon and reasonable amount of NMHC-specific
functionality including current & future “gaps” in the Software functionality.
E. NMHC shall have full access to documentation of NMHC accessible data
structures and the data housed and / or processed by the Software. NMHC can
directly access the data located on inPharmative servers, the data will also be
replicated onto NMHC servers located at NMHC at the option of NMHC and the data
will be supplied in the form of periodic data extracts in a mutually agreed
format and frequency. inPharmative will provide reasonable support and training
to enable NMHC to access the data.
F. inPharmative will conduct its operations using robust best practices and
controls consistent with public company requirements. inPharmative commits to do
whatever is necessary to keep NMHC in compliance with Sarbanes-Oxley Section 404
including, but not limited to obtaining a SAS70 Type II audit within one month
from the date of this Agreement and annually thereafter.
G. inPharmative acknowledges that speed of implementation of the Software is of
key value to NMHC and a key driver of the decision to use the Software.
inPharmative will use best efforts to implement the Software into production
within 30 days of the date of this Agreement. Failure to comply within the
required timeframe will result in penalties as calculated in accordance with the
terms of Exhibit A.
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



ARTICLE 1: SCOPE OF LICENSE
1.1 — Grant of License
inPharmative hereby grants to NMHC a non-exclusive, limited license to use the
Software in the United States of America and its Territories as set forth in
this Agreement.
1.2 — Intellectual Property Ownership
The Software is the intellectual property of and is owned by inPharmative. The
structure, organization and code of the Software are the valued trade secrets
and confidential information of inPharmative. This Agreement does not grant NMHC
any intellectual property rights in the Software and all rights not expressly
granted are reserved by inPharmative. Notwithstanding the foregoing, all data is
the intellectual property of and owned by NMHC and shall be held in confidence.
This Agreement provides no intellectual property rights to inPharmative with
respect to NMHC data, in raw form or aggregated, and provides only for
inPharmative’s use of the data strictly for the purpose of rebate processing on
behalf of NMHC.
1.3 — Restrictions
NMHC shall not attempt to copy, modify, adapt, duplicate, reproduce or translate
the Software without the prior written consent of inPharmative. NMHC shall not
reverse engineer, decompile, disassemble or otherwise attempt to discover the
source code of the Software. Notwithstanding the foregoing, NMHC is not
restricted from independently developing software that is substantially similar
to the Software.
1.4 — Transfer
NMHC may transfer its license to the Software to any of its subsidiaries or
affiliates or to a new entity that results from a merger and / or acquisition of
NMHC provided that the new entity agrees to abide by the terms of this
agreement.
1.5 — Location and Access to Software
The production Software will reside on inPharmative’s servers located at the
First National Technology Solutions data center with an address of 12851 Foster
Street, Overland Park, KS 66213. The hosting location will not be changed by
inPharmative without NMHC’s consent, which consent shall not be unreasonably
withheld. The Software will be accessible to NMHC via a mutually agreed upon
VPN, Internet or other connection. NMHC has the option to host the Software at
an internal NMHC site, which fees shall be negotiated between the parties upon
NMHC’s exercise of this option.
ARTICLE 2: PERFORMANCE OF SERVICES
2.1 Contract Management System Hosting
inPharmative shall host all Software applications unless NMHC elects to host the
Software internally in accordance with Section 1.5. Regardless of hosting
location, inPharmative shall provide system enhancements, new Software versions
and routine system data updates as they become available, at no additional cost
to NMHC.
2.2 Software Training
inPharmative will provide to designated NMHC staff, Software training, in the
form of one initial on-site training session with assistance in initial contract
data input. Subsequent staff training and on-going support will be provided via
on-line and telephone tutorials. At the request of NMHC, inPharmative will also
provide at least two on-site training sessions per year to update NMHC on
enhancements/changes the Software.
2.3 Technical Support
inPharmative will provide on-going technical support via toll-free telephone or
e-mail access during normal business hours of 8am to 6pm CST and during NMHC’s
quarterly rebate processing period. inPharmative will provide 24 hour technical
support access via toll-free telephone access.

2



--------------------------------------------------------------------------------



 



2.4 Report Creation
inPharmative will provide NMHC with web-based standard rebate performance report
templates that will be updated with each processing cycle. In addition,
inPharmative will provide a reasonable number of reports designed to NMHC’s
specifications to support P&T Committee, contracting, client account management
and other needs. NMHC may also internally develop reports that access data
processed and / or stored by the Software. inPharmative will provide reasonable
support to assist NMHC in developing these reports, if any.
2.5 Software Enhancements
inPharmative shall provide enhancements to the Software, whenever needed to
maintain compliance at all times with all governmental regulations and industry
standards including, but not limited to Sarbanes-Oxley 404, Medicare Part D
regulations and the Centers for Medicare and Medicaid Services
(CMS) regulations, HIPAA, applicable NCPDP standards, and other applicable state
and federal regulations and requirements.
inPharmative and NMHC agree to meet no less often than twice per year for the
purpose of reviewing industry trends and practices and to review inPharmative
future development schedule for Software enhancements. inPharmative will insure
that the Software includes full-featured functionality that keeps pace with the
industry. inPharmative shall make continuous improvements to the Software which
collectively add significant levels of functionality no less often than 2 times
per year and regular additions of lesser levels of functionality no less often
than once per quarter.
inPharmative will insure that enhancements to the Software will accommodate
backwards compatibility for data extracts and other data structures that are
accessed by NMHC for at least 120 days or other mutually agreed upon time
period.
2.6 Service Level Standards and Penalties
inPharmative agrees to comply with the service level standards and penalties set
forth in Exhibit A.
ARTICLE 3: WARRANTIES
3.1 — Warranty of Title
inPharmative hereby represents and warrants to NMHC that inPharmative is the
owner of the Software or otherwise has the right to grant to NMHC the rights set
forth in this Agreement, including without limitation, any third party software,
data and materials included in the Software.
3.2 — Warranty of Functionality inPharmative warrants that, for the entire term
of this Agreement, the Software shall perform in all material respects according
to inPharmative’s specifications concerning the Software when used with the
appropriate computer equipment. inPharmative will insure that the appropriate
computer equipment is used at the inPharmative hosting facility to operate the
Software. inPharmative will insure that the Software will maintain compatibility
with current and future versions of Microsoft Internet Explorer.

3



--------------------------------------------------------------------------------



 



* Confidential Information Has Been Omitted and Filed Separately With the
Commission.
3.3 — Warranty of Performance
inPharmative represents and warrants that all services provided under this
Agreement will be performed promptly in a good and workmanlike manner consistent
with best industry practices and in accordance with the service level standards
agreed upon in Exhibit A of this Agreement. Failure to meet service level
standards will result in applicable penalties as defined in Exhibit A.
3.4 — Warranty of Authority
inPharmative represents and warrants that it has the full right and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement, and that neither the execution nor delivery of this Agreement by
inPharmative, nor consummation of the transactions contemplated hereby, will
result in a breach or default under the terms and conditions of any contract,
order, license, charter document or other agreement by which inPharmative is
bound.
3.5 — Warranty of Organization
inPharmative represents and warrants that it is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as it is now being
conducted.
ARTICLE 4: FEE PAYMENT
4.1 -Fee Structure
NMHC will pay inPharmative fees for rebate contract administration services and
client total paid prescription claims that are eligible for rebates processing
(“Eligible Paid Claims”) as follows:
     a) Provision of Software and Hosting Infrastructure:
$[       ]* per Eligible Paid Claim — for first [       ]* Eligible Paid Claims
per calendar year (minimum of $[       ]* per month). However, the minimum will
not apply until the entire NMHC book of business has been fully implemented; a
full month of Eligible Paid Claims has been processed in production mode through
the Software.
$[       ]* per Eligible Paid Claim — for each additional Eligible Paid Claim
over [       ]* per year.
Eligible Paid Claims will only include those claims that are eligible for
rebates processing. Certain types of claims including, but not limited to claims
for cash discount card programs are not eligible for rebates processing and will
be filtered out of processing through the Software. All ineligible claims of
this nature will be excluded from the counts of Eligible Paid Claims and will
not incur any fees whether they are filtered out by NMHC before sending to
inPharmative or filtered out by inPharmative during processing by the Software.
This fee will be waived for the claims processed for the period January 1, 2007
through June 30, 2007 for the Medicare Part D business segment, provided that
NMHC pays the rebate contract administration services fee for that period in
accordance with the terms outlined below.
In the event that there are significant industry events and/or significant
changes in NMHC’s business that materially reduce revenues available to NMHC
from processing rebates then the parties will negotiate in good faith to reduce
or eliminate the minimum fee as defined above. If such an event occurs and the
total NMHC Eligible Paid Claims falls below [       ]* per year, then the fee
will be the actual count of Eligible Paid Claims times the applicable per claim
fee and the minimum fee will not apply.

4



--------------------------------------------------------------------------------



 



* Confidential Information Has Been Omitted and Filed Separately With the
Commission.
     b) Provision of Manufacturer Rebate Contract Administration Services:
For the fee of $[       ]* per month, inPharmative will provide the rebate
contract administrative services as described herein. NMHC’s engagement of
manufacturer rebate contract administration services by inPharmative requires an
[       ]* fee commitment commencing as of January 1, 2007, with the initial
payment for the six month period ending June 30, 2007 invoiced concurrent with
the execution of this agreement.
     I. Contract Management System Maintenance
Initial input, of all current and future executed manufacturer rebate agreements
and continuous update of inPharmative contract management system data
requirements, as provided to inPharmative by NMHC in an agreed upon format,
including NMHC’s manufacturer rebate contract terms and associated changes,
formulary drug list, membership and group identification, relevant co-pay
information and prescription claims data. Any modifications to these items must
be submitted to inPharmative no later than 15 days prior to the end of the
quarter to be included in that quarters’ claims submission.
     II. Quarterly estimates
inPharmative will provide the following information to support the finance
estimation process in an agreed upon format within twenty one (21) days from the
end of each quarter:
a). Rebate estimates by manufacturer and NDC;
b). An equivalent to the NMHC 2587 Estimation by mfr-ca.xls - lists out the
rebate-eligible claim counts (Retail and Mail) and estimated rebate and admin
fee amounts by customer/client and by manufacturer.
c). An equivalent to the NMHC 2588 Claim counts by CA. xls- lists out the paid
claim counts (Retail and Mail) by customer/client and by manufacturer.
     Examples of these reports are being provided separately.
     III. Rebate Processing and Manufacturer Submission
Perform all functions associated with end-of-quarter processing of NMHC rebate
reimbursements and submission of electronic invoice and prescription claim data
requirements to respective manufacturers.
     IV. Payment Reconciliation
Reconciliation of invoiced rebate amounts to actual payments with reporting of
variances. inPharmative will serve as the first line of communication with
manufacturers to resolve variances.
     V. Reporting
inPharmative will provide NMHC with web-based access to standard rebate
performance reporting (e.g. manufacturer, units, price, rebate amounts) updated
with each processing cycle. In addition, inPharmative will provide a reasonable
number of reports specifically designed to NMHC’s specifications at no
additional charge to NMHC.
     VI. Audits
inPharmative will support NMHC in its response to internal, CMS, client and/or
manufacturer audits as the needs relate to services and/or calculations
performed under this agreement during the term of this agreement.

5



--------------------------------------------------------------------------------



 



4.2-Fee Payment Schedule
NMHC agrees to pay inPharmative the fee on a monthly basis, due on the last day
of the following month. The first payment will be due after completion of
implementation and production processing of a full month of Eligible Paid
Claims. Interest of 1% per month (12% per annum) will be charged on the
outstanding balance of any invoice that is not paid by its due date. NMHC agrees
to pay inPharmative all costs incurred in collecting delinquent payments,
including, but not limited to reasonable attorney’s fees, court costs and
collection agency fees.
ARTICLE 5: CONFIDENTIALITY
inPharmative recognizes and respects the confidential and competitive nature of
such information and agrees to limit access to such information to only those
officers or employees who shall reasonably need to know such information.
This Agreement and all information contained herein shall be kept confidential
by both parties. Each party agrees not to disclose to any third party any such
information unless the disclosing party obtains written release from the other
party or is required by court order.
ARTICLE 6: TERM AND TERMINATION
6.1 — Term of Agreement.
This Agreement shall commence upon January 1, 2007 and remain in effect until
May 31, 2010 unless terminated sooner pursuant hereto. After this initial term,
the contract will automatically renew for successive one year terms unless
notification is provided by either party that the contract will not be renewed.
Such notification should occur at least 90 days prior to the expiration of the
contract.
6.2 — Termination of Agreement.
This Agreement may be terminated by either party if:
a) The other party becomes insolvent, is dissolved or liquidated, makes a
general assignment of the benefits of its creditors, files or has filed against
it a petition in bankruptcy, or has a receiver appointed for a substantial part
of its assets.
b) The other party has committed a material breach and such breach has not been
cured within thirty (30) days of receipt of a written notice of such breach.
c) Any change in law or regulation that would: (i) make this Agreement or
material portion of a party’s performance under this Agreement illegal, or
(ii) require that any material terms of this Agreement be extended to any
non-party.
d) This Agreement may be terminated by NMHC at any time without cause upon
ninety (90) days written notice to inPharmative.
6.3 — Obligations upon Termination.
Upon termination:
a) inPharmative agrees to return to NMHC or destroy all raw data files and a
record of all transactions executed during the term of this Agreement.
inPharmative will notify NMHC before any raw data files or transactions are
destroyed and NMHC shall have the right to take possession of all such files and
records in lieu of their destruction.
b) NMHC shall immediately discontinue use of Company’s services and system
applications.
c) NMHC shall pay inPharmative any amounts due under this Agreement up to and
including the date of termination.
d) Parties shall continue to adhere to the confidentiality obligations of
Article III.
6.4 — Change-in-Control of inPharmative
a) Pursuant to Article 5 of this Agreement, inPharmative shall treat all NMHC
data and other proprietary information as confidential at all times including
during any due diligence or other activities that may occur at inPharmative as a
part of a contemplated sale, merger, joint venture,

6



--------------------------------------------------------------------------------



 



strategic partnership or similar event with regards to ownership and operations
of inPharmative. In the event of a sale of inPharmative, NMHC shall have the
right to internally host the Software and to prohibit any acquirer or other
third party with an interest in inPharmative from accessing and / or processing
NMHC data or other information.
6.5 — Change-in-Control of NMHC
a) Pursuant to Article 5 of this Agreement, NMHC shall treat all inPharmative
applications and other proprietary information as confidential at all times
including during any due diligence or other activities that may occur at NMHC as
a part of a contemplated sale, merger, joint venture, strategic partnership or
similar event with regards to ownership and operations of NMHC.
ARTICLE 7: SOURCE CODE ESCROW
For the protection of the parties, it is agreed that the source code of the
Software and all documentation necessary to operate and maintain the Software
(the “Related Materials”), and any updates or modifications thereto, shall be
maintained in the hands of in the hands of Payne & Jones, located at 11000 King
Street, Overland Park, KS 66210, who shall serve as an escrow agent for that
purpose. NMHC reserves the right to designate another, mutually agreeable escrow
agent whose services, if used, will be at NMHC’s expense. inPharmative shall
deposit Software and Related Materials with the escrow agent within 10 days of
the receipt of the first payment by NMHC and no less often than once per
calendar quarter thereafter and upon completion of any significant updates or
modifications. Escrow agent will notify NMHC when initial and subsequent
deposits are made into escrow along with a list of contents that are being held
in escrow. The costs of said escrow shall be paid by inPharmative during the
term of this Agreement. Escrow Agent shall hold the Software source code and
Related Materials and shall not deliver the same to either party except as
provided herein. In the event that inPharmative becomes insolvent, is dissolved
or liquidated or files for bankruptcy, Escrow Agent shall deliver the Software
source code and Related Materials to NMHC upon receipt of all escrow fees plus
the sum of one dollar ($1.00). Escrow Agent shall provide notice to the other
party who shall have ten (10) days to serve written notice of objection to the
break of escrow. In the event objection is received in a timely manner, Escrow
Agent agrees to continue to hold in escrow the Software source code and Related
Materials until such time as the matter has been resolved and Escrow Agent is
ordered to deliver the same to one party or the other. In the event any
objection is timely filed, the parties agree to submit the matter to arbitration
under the rules of the American Arbitration Association, with each party to bear
their own costs.
ARTICLE 8: MISCELLANEOUS
8.1 — Entire Agreement
This Agreement contains the entire agreement and understanding of the parties
and shall supersede any prior agreements and understandings of the parties with
respect to the subject matter hereof.
8.2 — Compliance with Laws and Severability
In the performance of its duties and obligations under this Agreement,
inPharmative and NMHC shall each at all times comply with all applicable
federal, state and local laws, statutes, regulations, rules, orders and
ordinances now in effect or as hereafter enacted, amended or promulgated. If any
clause or provision of this Agreement is held to be invalid or unenforceable by
any court of competent jurisdiction, the remainder of this Agreement shall not
be affected thereby. All other clauses or provisions of this Agreement, not
found invalid or unenforceable shall be and remain valid and enforceable.

7



--------------------------------------------------------------------------------



 



8.3 — HIPAA Compliance
inPharmative recognizes that NMHC is a covered entity under HIPAA rules and that
inPharmative, when performing required services under this Agreement will be
considered a business associate. inPharmative agrees to comply with all
applicable sections of the HIPAA rules and applicable compliance dates.
inPharmative agrees to ensure that any agent, including a subcontractor, working
on behalf of inPharmative agrees to the same conditions.
8.4 — Indemnity
inPharmative recognizes that they serve only to process information relating to
contractual agreements between NMHC and various pharmaceutical manufacturers.
Therefore, NMHC agrees to indemnify inPharmative and hold inPharmative harmless
from and against any and all liabilities, damages, costs or expenses (including
reasonable attorney’s fees) claimed by any third party while inPharmative is
performing services in accordance with the terms of this Agreement; provided,
however, that said liability, damage, expense, cost was not the result of any
act or omission of inPharmative.
inPharmative agrees to indemnify NMHC and hold NMHC harmless from and against
any and all liabilities, damages, costs or expenses (including reasonable
attorney’s fees) claimed by any third party as a result of a breach of the terms
of this Agreement by inPharamctive; provided, however, that said liability,
damage, expense, cost was not the result of any act or omission of NMHC.
8.5 — Limited Liability
Except as otherwise provided in this Agreement, by law or inPharmative’s
negligent act, omission or misconduct, inPharmative is not responsible for any
loss, injury or damage, whether direct, indirect, incidental, special or
consequential, caused by inPharmative’s services including, but not limited to
the use of inPharmative’s software. This limitation on liability includes, but
is not limited to, the transmission of any viruses which may infect a user’s
equipment, failure of mechanical or electronic equipment or communication lines,
telephone or other interconnect problems, unauthorized access, theft, operator
error, strikes or other labor problems or any other cause the result of force
majeure.
8.6 — Enjoinment
If NMHC is enjoined (either temporarily or permanently) from using the Software
in the manner described herein the inPharamtive shall, at its option, either
(1) replace the application, without additional charge, with a comparable,
functionally equivalent and non-infringing product; (2) modify the Software to
avoid the infringement; (3) obtain a license for NMHC to continue to use the
Software for the duration of the term and pay for any additional fee required
for such license; or (4) if none of the foregoing alternatives are possible even
after inPharmactive’s exercise of reasonable commercial efforts, inPharmative
shall refund to NMHC a pro-rata portion of the fees, if applicable, based on the
remaining portion of the term.
8.7 — Amendments and Captions
The terms of this Agreement may only be modified or amended in writing signed by
duly authorized representatives of both parties. The captions of this Agreement
are for convenience and reference only and in no way define, limit or describe
the scope of this Agreement or the intent of any provision hereof.
8.8 — Notices
Any notice to be given by either party to the other shall be in writing and
shall be given by sending such notice postage pre-paid by certified mail or by
overnight carrier and addressed to the other party at the location specified
below:

8



--------------------------------------------------------------------------------



 



If to inPharmative:
Bob Rase
inPharmative, Inc.
10975 Benson Dr, Suite 100
Overland Park, KS 66210
If to NMHC:
Chief Information Officer
NMHC
26 Harbor Park Drive
Port Washington, NY 11050
and a copy to
Chief Legal Officer
NMHC
26 Harbor Park Drive
Port Washington, NY 11050
8.9 — Attorney’s Fees
If any party hereto commences an action to enforce the terms of, or resolve a
dispute concerning this Agreement, the prevailing party in such action shall be
entitled to recover from the other party all costs and expenses incurred by such
party in connection therewith, including reasonable attorney’s fees.
8.10 — Assignments
inPharmative and NMHC shall not assign this Agreement to a third party without
prior written consent of the other party except that NMHC shall have the right
to transfer its license to the Software to a new entity that results from a
merger and / or acquisition of NMHC provided that the new entity agrees to abide
by the terms of this agreement. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. inPharmative and NMHC shall
have the right to assign this Agreement to its parent company, subsidiary or
affiliated company. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective assigns as permitted under
this Agreement.
8.11 — Force Majeure
Neither party shall be considered in default of its obligations hereunder, or be
liable for damages or otherwise, for failure or delay in performance which is
due to, including but not limited to the following: (i) Acts of God
(ii) regulations or laws of any government (iii) war or civil commotion
(iv) destruction of facilities (v) fire, earthquake or storm (vi) labor
disturbances (vii) failure of public utilities or common carrier.
8.12 — Sales and Use Tax
inPharmative shall pay all sales, service, use taxes, if any, arising from this
Agreement.
8.13 — No Waiver of Rights
No waiver by either inPharmative or NMHC with respect to any breach or default
or of any right or remedy and no course of dealing shall be deemed to constitute
a continuing waiver of any other breach or default or of any other right or
remedy, unless such a waiver be expressed in writing by the party to be bound.

9



--------------------------------------------------------------------------------



 



8.14 — Record-keeping
inPharmative shall maintain records, including all databases, reports and
financial documents for a period of the longer of (i) retention requirements
mandated by CMS or other state or federal regulatory body, or (ii) twenty-five
(25) months following receipt of fee payment by NMHC or termination of this
Agreement, if sooner. InPharmative shall provide historical electronic data and
other records from archives within three (3) business days from the date of
request by NMHC.
8.15 — Governing Law
The provisions of this Agreement and all questions with respect to the
construction and enforcement thereof and the rights and liabilities of the
parties hereto shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York. The venue of any action construing or
enforcing this Agreement initiated by any party hereto shall be filed in the
state or federal courts servicing New York.
The parties to this Agreement, by their signatures below, agree to the terms set
forth herein.

      /s/ Jason E. Knaust
 
inPharmative, Inc (signature)   /s/ Stuart Diamond
 
(NMHC Systems, Inc (signature) Jason E. Knaust
 
inPharmative, Inc (printed name)   Stuart Diamond
 
(NMHC Systems, Inc (printed name) President
 
(Title)   CFO
 
(Title) 8/7/2007
 
[Date]    
 
[Date]

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Service Level Standards



              Service Standard   Definition of Standard   How measured   Penalty
 
InPharmative website
Availability
  Availability of online system 99.5% of the time during normal business hours
(6:00am — 6:00pm CST), excluding scheduled downtime for maintenance or system
upgrades.   Measurement is on a monthly basis.

Any experienced downtime will be immediately reported by Client via email and/or
telephone.   Warning: None

Failure to meet standard = Penalty  
 
             
Upload of Claims Data to InPharmative databases.
  From the time a client’s utilization file, is received by inPharmative that
file shall be loaded and processed by inPharmative within 24 hours of receipt
excluding weekends.   Any experienced latency will be immediately reported by
Client’s via email and/or telephone.   Warning: None

Failure to meet standard = Penalty  
Processing time of on-line inPharmative reports
  From the time a link, button or other web navigation mechanism is activated
the processing time for any given report shall not exceed 24 hours, 99% of the
time.   Any experienced latency will be immediately reported by Client via email
and/or telephone.   Warning: None

Failure to meet standard = Penalty  
Notification of InPharmative outages or performance problems.
  If InPharmative or portions of inPharmative are unavailable or malfunctioning
or if performance based Service Standards are not being met, customer shall be
notified within 60 minutes from the start of the problem. inPharmative shall
notify customer through phone calls and emails - distribution list provided by
Client.   Any experienced notification gaps will be immediately reported by
Client via email and/or telephone.   Warning: None

Failure to meet standard = Penalty

11



--------------------------------------------------------------------------------



 



              Service Standard   Definition of Standard   How measured   Penalty
 
Service Requests
  inPharmative will respond to all urgent requests within 4 hours and resolve
within 1 business day

inPharmative will respond to all non-urgent requests within 1 business day and
will resolve within 4 business day.

Examples of urgent requests include but are not limited to major functional
errors that prevent processing, any errors that result in incorrect
calculations. Non-urgent request include but are not limited to questions on
contract set-up and Software functionality.   Tracked via a Service Request Log.
Monthly report listing open trouble tickets, final outcome, and turnaround time.
  Warning: None

Failure to meet standard = Penalty  
Accuracy of Data Processing
  All material Software calculations/reports /etc will be accurate.  
Calculation errors will be tracked by Client and reported back to inPharmative
on a quarterly basis.   Warning: None

Failure to meet standard = Penalty

Service Level Agreement Penalties Defined
inPharmative will provide a statement of its compliance with all agreed upon
service levels, in a format agreed to by the parties, on a quarterly basis
signed by an officer of the company. Variations from agreed upon service levels,
if any, will be noted.
Penalty — inPharmative will provide Client with a 5% credit of the total
InPharmative monthly fees for each failure to meet a Service Standard as defined
above. Under no circumstances will the cumulative monthly Penalties exceed 15%
of total monthly fees in a given month, except as set forth below.
If inPharmative receives a Penalty for failing to meet a service standard during
three consecutive months (“Three Consecutive Months”), then (i) inPharmative
will provide Client with an additional 15% credit and if such service standard
failure is not corrected, an additional 15% credit shall be provided to Client
for each additional month after the Three Consecutive Months and (ii) Client
shall have the right to terminate this Agreement immediately upon notice to
inPharmative. In such event, inPharmative shall refund to Client the amount of
any unused service credits that exist on the date of termination.

12